DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	In respect to the amended claims filed on 12/29/2021, making the apparatus claims of Group II, depending from the method claim 1 of Group I, yet the method claims still restrictable from the apparatus claims for the same reasons provided on the previous Office action.  Searching for the apparatus claims are different than searching for the method claims, rejoining and examining both method and apparatus claims will burden the examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims. 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1, line 3; “a fold line of a flap of said one side is aligned with an axis of rotation of said pivot”, not having sufficient support on the filed specification.  The filed drawings only shows the fold line of the flaps to be perpendicular to the axis of rotation of the pivot of the grippers, not as claimed to be “aligned with an axis” of the rotation of the grippers.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3; “a fold line of a flap of said one side is aligned with an axis of rotation of said pivot”, is vague and confuse as it is not clear how such step of having the fold line of the flap to be “aligned with an axis of rotation” of the pivoted grippers;
Claim 6, lines 1 & 2; “prior to said gripping, erecting a flat tubular carton blank into said erected tubular carton blank”, is vague and indefinite, it is not clear how such a step of erecting the tubular blank into carton will be achieved “prior” to the step of gripping?.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frank et al. (U.S. Patent NO. 6,913,568), in view of Saitoh (U.S. Patent No. 5,024,640).
Regarding claim 1: Frank discloses a method of handling a tubular carton blank, comprising: gripping one side of an erected tubular carton blank with a gripper mounted to a pivot (Figs. 1 & 2; via 62 and/or 72), such that a fold line of a flap of said one side is aligned with an axis of rotation of said pivot (via fold line of the shown flaps F, aligned to pivots shown at 70, 52, 51, 55, 33, 40, etc.); pivoting said gripper (via 62 and/or 72), and thereby said erected tubular carton blank (Fig. 3; via erected box), about said pivot; bringing said flap into abutting relation with an abutment (Fig. 4; via means 9 folding of the flap);
Frank does not disclose the step of bringing said flap into abutting relation with an abutment during said pivoting so that said flap is progressively folded about said fold line by said abutment during said pivoting.  However, Saitoh discloses similar method with the step of bringing a flap into abutting relation with an abutment during pivoting of the grippers, so that said flap is progressively folded about said fold line by said abutment during said pivoting, see for example (Fig. 1; via folding of FIU during pivoting, see annotated figures below).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to have modified Frank’s method by having the step of bringing the flap 

    PNG
    media_image1.png
    585
    777
    media_image1.png
    Greyscale


Regarding claim 2: Frank discloses that the flap is a bottom flap of said side, said side further comprising a top flap, and wherein said bottom flap is adjacent said pivot and said top flap is remote from said pivot, see for example (Fig. 4; via 9, for folding the bottom flaps);
Regarding claim 3: Frank discloses that the side is a first side and said bottom flap is a first side bottom flap, said erected carton blank further comprising a second side opposed to said first side, said second side having a second side bottom flap, said method further comprising, after pivoting said erected carton blank with said gripper to fold said first side bottom flap, 
Regarding claim 4: Frank further comprising moving rails to constrain said erected tubular carton blank prior to moving said plough relative to said erected tubular carton blank, (Figs. 1-4; via movement of rails 61/71, 54, or 50/51 prior to the movement of plough 9);
Regarding claim 5: Frank discloses that the plough (via 9) moves in a linear direction transverse to said axis of rotation of said pivot, see for example (Fig. 4; via linear movement of the pressure cylinder 91);
Regarding claim 6: Frank further comprising, prior to said gripping, erecting a flat tubular carton blank into said erected tubular carton blank, (Figs. 1-4);
Regarding claim 7: Frank discloses that the gripper comprises at least one suction cup (via suction cups 62/72);
Regarding claim 8: Frank discloses that the gripper is a first gripper and wherein said erecting comprises: gripping said second side of said flat tubular carton blank with a base gripper of a base of an erector; rotating a wing of said erector into abutment with a third side of said flat tubular carton blank, said third side being in abutment with said second side; gripping said third side of said flat tubular carton blank with a wing gripper of said wing; rotating said wing to draw said third side away from said second side to thereby erect said flat tubular carton blank, see for example (Figs. 1-4; via grippers 62/72 holding sides W1 & W2);
Regarding claim 9: Saitoh further comprising: after erecting said flat tubular carton blank into said erected tubular carton blank, moving said erector until said one side of said erected tubular carton blank abuts said first gripper prior to said gripping said one side with said first 
Regarding claim 10: Frank discloses that the pivoting said gripper comprises pivoting said gripper from a first position through a right angle to a second position, see for example (Figs. 1-3; via the right angled pivot of grippers 62/72).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited prior art of record suggesting the steps of pivoting grippers to hold and erect a tubular blank into a carton.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEH TAWFIK/Primary Examiner, Art Unit 3731